Citation Nr: 1740429	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) prior to May 14, 2014.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1986 to August 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue involving the evaluation of the Veteran's psychiatric disability was remanded by the Board in January 2014 for further development of the evidence.  That development was accomplished and in a June 2014 rating decision the evaluation of the Veteran's PTSD with MDD was increased to a schedular 100 percent rating, effective May 14, 2014.  As such, the Veteran is receiving the maximum benefit and the Board has characterized the issue accordingly.  

In a September 2016 decision, the Board denied a rating in excess of 70 percent for PTSD and MDD prior to May 14, 2014.  At that time, issues involving whether new and material evidence has been received to reopen claims of service connection for sleep apnea, bilateral knee and bilateral foot disabilities and entitlement to a TDIU were remanded for further development of the evidence.  Those issues have not been returned to the Board by the agency of original jurisdiction and are not currently before the Board.  

The appellant appealed the Board's denial of a rating in excess of 70 percent for PTSD and MDD prior to May 14, 2014, to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an April 2017 Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's decision and remand the matter so that the Board could discuss additional VA medical records.  The Court granted the joint motion and remanded the case to the Board.


FINDING OF FACT

For the rating period prior to May 14, 2014, the Veteran's PTSD with MDD was primarily manifested by feelings of sadness, low self-worth, lack of motivation, anhedonia, difficulty concentrating, social isolation, reduced appetite, sleep disturbances, anger, difficulty with social isolation., feelings  of loneliness and isolation, periods of crying, difficulty with motivation, occasional suicidal ideation, feelings of uselessness, helplessness, hopelessness, hypervigilance, and concerns that someone might try to harm him.  The symptoms are not shown to be productive of total disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD with MDD were not met prior to May 14, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9434 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in May 2008, July 2010, and January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in May 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

PTSD With MDD

Service connection for chronic fatigue syndrome with depression was granted by the RO in an October 1996 rating decision.  A 40 percent rating was initially assigned under Code 6354.  The disability was reclassified as MDD and increased to 50 percent by rating decision dated in December 1997 under Code 9434.  The rating for MDD was increased to 70 percent under the same Code by rating decision dated in January 2006, effective in May 2005.  The Veteran claimed an increased rating in May 2008.  In July 2008, the RO continued the 70 percent rating, but in October 2008, the RO added PTSD as part of the Veteran's psychiatric disability.  The RO maintained the 70 percent rating.  By rating decision dated in June 2014, the rating for PTSD with MDD was increased to the maximum schedular evaluation of 100 percent, effective May 14, 2014.  

The Veteran and his representative contend that the rating for his psychiatric disability should have been increased to 100 percent prior to May 14, 2014.  The representative has pointed out that the Veteran was terminated from his employment in 2010 as a result of his psychiatric symptoms.  The representative also contends that the 100 percent rating was warranted from the date of a 2005 VA examination report, but, as noted, the Veteran's current appeal is taken from a May 2008 claim for increase.  As such, the Board does not have jurisdiction over the rating prior to May 2008, or May 2007 if the treatment records reflect increased severity of the disorder during the one year period prior to date of claim.  38 U.S.C.A. §§ 5108, 7105.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  GAF scoring has not been incorporated into the most recent manual, DSM-5.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

VA outpatient treatment records show that the Veteran was seen in May 2008 with complaints of having lot of anger since he has returned from the Gulf War.  His symptoms included depression, an irritable mood, anhedonia, insomnia, some hopelessness, no active suicidal ideation, but with feelings in the past, with no plan or attempt.  He had a history of alcohol abuse, with daily use of a pint of whisky and use of marijuana once or twice per month.  He was noted to be cooperative, but a little resistant with a cold response.  He chose to keep his sunglasses on and made no direct eye contact.  His mood was sad and his affect was constricted.  His speech was of regular rate and rhythm.  His thoughts were focused, with no hallucinations or delusions.  He had no suicidal or homicidal ideation.  There were no cognitive deficits and insight and judgment were fair.  Assessments included MDD, by history, with symptoms of depression, anxiety, rule out PTSD, as well as alcohol and cannabis abuse.  

An examination was conducted by VA in June 2008.  At that time, the psychiatric symptoms included disturbed sleep, with waking up approximately twice per night; being easily angered and argumentative; being fearful that he would harm others when angry; and isolating himself.  The Veteran stated that his family was concerned due to the Veteran talking to himself.  Additionally, he reported loss of appetite, feelings of sadness and hopelessness, loss of interest in activities that he had previously enjoyed, decreased libido, and moderate difficulty with concentration and making decisions.  He reported that his symptoms had increased since his last evaluation in November 2005.  Socially, he stated that he was having marriage difficulties.  He reported that the psychiatric medications that had been prescribed provided some relief.  Objective findings included experiencing feelings of sadness, low self-worth, lack of motivation, anhedonia, difficulty concentrating, social isolation, reduced appetite, and difficulty sleeping for several years.  Additional problems with anger and irritability were noted.  The Veteran reported increases in difficulty with social isolation, anger, and aggressiveness.  There was no impairment of thought process or communication.  He reported hearing sounds such as engine noises and bombs, that others did not hear.  He reported that this experience had led to difficulty with sleeping.  There was no inappropriate behavior, suicidal or homicidal ideation, although the Veteran did report brief suicidal thoughts approximately once every two months.  Personal hygiene and activities of daily living were "OK."  The Veteran was oriented to person and place, but could not recall the correct date.  He reported mild difficulty with memory, but no obsessive or ritualistic behavior.  Speech patterns were "OK."  He reported panic attacks approximately once every two weeks; anxiety every day; and being more nervous when others parked in front of his home, when around children or when hearing loud or unexpected sounds.  He reported a history of depression, anhedonia, feelings of low self-worth, and periodic feelings of hopelessness.  He reported feelings of worry and mild auditory hallucinations related to his combat experiences that contributed to problems with sleep.  He reported sleep impairment.  He was able to manage his financial affairs on his own.  The diagnosis was MDD.  His GAF score was listed as 53.  

An examination was conducted by VA in February 2010.  At that time, it was noted that the Veteran had worked for five years at a youth center until a week prior to the examination when he was terminated from his position for using the wrong billing code.  He had applied for unemployment, but had not yet found another job.  He reported having problems with anger, and was easily agitated, and depressed.  He stated that he last became angry a few days earlier, describing that he was verbally confrontive, threw some items, swung away from his girlfriend, and walked for miles before going home.  He described problems with relationships, feeling lonely and isolated.  He had periods of crying when he was alone and experienced sadness on a daily basis.  He became angry if he was unable to be alone for a length of time.  He also reported having difficulty getting up in the morning and motivating himself to start the day.  He estimated that he got four hours of sleep on average, with frequent waking throughout the night.  He reported suicidal ideation a couple of times per month and had feelings of uselessness, helplessness, hopelessness, being hypervigilant, and concerned that someone might try to harm him.  

Regarding occupational functioning, the Veteran described that his job had had "flex time" so that he could come in late if he had problems motivating in the morning.  This also enabled him to leave work early if he needed to be alone or isolate himself.  Prior to his termination for using "the wrong billing code," he stated that he found himself getting frustrated and angry with his patients so that he would try to get away from them as soon as possible to calm and redirect his anger.  He did not get along with his coworkers.  He had difficulty controlling his temper and frustration.  He had decreased productively and efficiency due to his symptoms.  He got into conflicts with others and tried to isolate himself from others.  This had caused him some difficulty in maintaining gainful employment.  Socially, he had been divorced twice, the second time in November 2009.  He described having a distant relationship with the two adult daughters from his first marriage.  He stated that his daughters did come to visit him, but did not bring his grandchildren because they knew he had issues with anger.  He was involved in a current relationship, but described it as tumultuous with frequent arguments and agitation.  He reportedly took medication, but stated that his symptoms remained the same despite this usage.  Objective symptoms included depressed mood, irritable/anger, diminished interest and pleasure in activities, weight gain, sleep disturbance, psychomotor retardation, feelings of worthlessness helplessness-hopelessness, difficulty concentrating, and thoughts of death.  There was no impairment of thought process or communication, delusions, hallucinations, inappropriate behavior or current suicidality or homicidality.  

Regarding personal hygiene and activities of daily living, the Veteran stated that he might go 3 to 4 days before showering or shaving and that others might comment on his personal hygiene before he took care of himself.  He was oriented to person, place, and time.  He had some memory impairment and needed to write things down and occasionally got lost going to places that he has been before.  He had no obsessive or ritualistic behavior.  Speech patterns were "OK." He did not describe panic attacks, or a depressed or anxious mood.  He reported impulse control problems such as losing his temper easily, being prone to verbal altercations, and physical aggression when upset.  Sleep impairment included sluggishness, slowness, being red-eyed, and easily irritated.  He described difficulty listening and paying attention.  The Veteran had the capacity to manage his financial affairs.  The diagnosis was MDD, recurrent.  His GAF score was listed as 50.

An examination was conducted by VA in August 2010.  At that time, the Veteran indicated that he had been under psychiatric care since 2005 when he was diagnosed with MDD, recurrent.  He had also recently been diagnosed with PTSD.  Regarding effectiveness of treatment, the Veteran reported that mediation helped to control his depression somewhat, but that it did not relive the memories and anxiety about his experiences as a combat medic.  Symptoms of MDD included a depressed and irritable mood, diminished interest and pleasure in activities, weight gain, sleep disturbance, psychomotor retardation, feelings of worthlessness, difficulty concentrating, and suicidal ideation, without plan or intent.   Symptoms of PTSD included nightmares, intrusive memories, intense psychological distress and physiological reactivity at exposure to cues, avoidance of reminders of trauma or of places and activities, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, sleep disturbance, irritability, difficulty concentrating and paying attention, hypervigilance, and exaggerated startle response in reaction to loud sudden noises or unfamiliar sounds.  The diagnoses were PTSD and MDD.  Current GAF score was 55.  

At a November 2010 examination, the examiner opined that the Veteran's PTSD symptoms negatively impacted his social and occupational functioning.  These included problems with anger, irritability, and detachment from others that  negatively impacted his social and occupational functioning.  He had been unemployed since February 2010 and stated that he was fired from his last job as a youth worker for verbal confrontations and missing work due to anger problems.  He stated that he had difficulty taking direction from authority figures and did not think he could work unless it was in a solitary role.  He had been divorced twice and maintained that his wives ended the relationships because of his anger and emotional distance.  He was estranged from his children and grandchildren and did not have any friends.  He did not have any hobbies or social activities, and tended to isolate at home.  He met criteria for PTSD as described in the DSM-IV.  It was at least as likely as not that the PTSD symptoms were a result of service.

VA outpatient treatment records show that in November 2010 the Veteran was seen for an individual psychotherapy session where he reported his mood as being "tired" with difficulty staying awake through the session.  He reported having difficulty falling and staying asleep at night.  He denied suicidal or homicidal ideation, intent or plan on direct questioning.  Veteran stated that nothing had improved since the last session.  He stated that he continued to be easily angered with people and isolated himself at home in an effort to avoid conflict.  He reported that he had intrusive memories and nightmares that occurred daily and resulted in severe anxiety.  He reported that he was "triggered" by gunshots that were fired in his neighborhood.  He stated that he did not have any friends and was estranged from most of his family.  He stated that he did not communicate with his two adult daughters or four grandchildren.  He stated that his only source of support was his brother, although, he described their relationship as being conflictual at times because his brother did not understand PTSD or depression.  In terms of substance use, the Veteran stated that he was no longer drinking and had not had a drink for over a month because his brother would not let him.  The examiner provided education about managing re-experiencing symptoms and hyperarousal.  Breathing retraining exercises were demonstrated and practiced during the session.  The assessments were PTSD, MDD, alcohol abuse, and tobacco use disorder.  The examiner stated that the PTSD symptoms negatively impacted the Veteran's social and occupational functioning and the GAF was currently 45.  

In a February 2011 addendum to the August 2010 VA examination, a VA examiner reviewed the record in order to assess the functional limitations caused by the Veteran's PTSD and MDD.  The examiner stated that, as a result of the diagnoses of PTSD and MDD, the Veteran experienced functional limitations in the occupational and social spheres of life.  He demonstrated moderate occupational limitations as evidenced by his previous work experiences.  He experienced significant anger and irritability at work leading to frequent verbal altercations and poor relationships with his peers and supervisors.  He missed several days of work per month due to anger and irritability.  The Veteran would have significant difficulty working in a social work environment, but likely would be able to function adequately in a solitary type work environment.  He demonstrated severe impairment in social functioning because of PTSD and depression symptoms.  He had been unable to maintain two marriages due to his angry outbursts and emotional distance.  He lacked trust for the majority of people and therefore isolated himself and was uncommunicative.  He was estranged from his two adult daughters and four grandchildren because of emotional distance and anger.  

An examination was conducted by VA on May 14, 2014.  As noted, a 100 percent rating was awarded on the basis of this examination report.  Prior to May 14, 2014, the Veteran's psychiatric disability, which has been diagnosed as both PTSD and MDD was primarily manifested by symptoms such as feelings of sadness, low self-worth, lack of motivation, anhedonia, difficulty concentrating, social isolation, reduced appetite, and difficulty sleeping for several years.  Additional problems with anger and irritability were also noted.  He reported increases in difficulty with social isolation, anger, and aggressiveness and described problems with relationships, feeling lonely and isolated.  He had periods of crying when he was alone and experienced sadness on a daily basis.  He became angry if he was unable to be alone for a length of time.  He also reported having difficulty getting up in the morning and motivating himself to start the day.  In early 2010 he stated that he got four hours of sleep on average, with frequent waking throughout the night.  He reported suicidal ideation a couple of times per month and had feelings of uselessness, helplessness, hopelessness, being hypervigilant, and concerned that someone might try to harm him.  It was noted, however, that he was able to maintain employment with the help of flexible hours until shortly before the examination was conducted.  In 2011, he reported a lack of personal hygiene and reported impulse control problems and sleep impairment.  He also stated that he had no obsessive or ritualistic behavior and did not describe panic attacks, a depressed or anxious mood.  

In the addendums to the August 2010 VA examination, the examiner indicated that the Veteran would have significant difficulty working in a social work environment, but likely would be able to function adequately in a solitary type work environment.  He was said to demonstrate moderate occupational limitations.  These symptoms are not shown to be productive of total occupational and social impairment.  In this regard, it is noted that few of the symptomatology illustrative of total disability were demonstrated before the May 14, 2014 examination report.  These include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran does describe some difficulties with personal hygiene.  It has been consistently noted throughout the appeal that he was able to manage his finances.  While he reported that he had been fired from his job, he stated at that time that he continued to seek employment.  Based on the severity, frequency and duration of psychiatric symptoms, the Board does not find that the Veteran's psychiatric symptomatology is consistent with total occupational and social impairment and a 100 percent rating is not warranted prior to May 14, 2014.  

The Board notes GAF scores during the period at issue ranged between 45 and 53, representative of moderate to serious symptoms.  Such scores are not inconsistent with the assignment of a 70 percent rating, which recognizes deficiencies in most areas. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for PTSD with MDD prior to May 14, 2014, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 70 percent for PTSD with MDD prior to May 14, 2014, is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


